DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 December 2020 has been entered.

Response to Amendment
Previously, claim 2 was cancelled. The present amendment has cancelled claim 4 and amended claims 1, 3, 5-9, 11-15, and 19. Thus, claims 1, 4, and 5-20 are pending and considered in the present Office action. 

In view of the amendments, the claim objections and the 112, 102, and 103 rejections are withdrawn. Applicant’s arguments with respect to the rejection(s) of the claim(s) under 112, 102, and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 3, 5-9, 13, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (JP 2014-010983, of record) in view of Wayne et al. (US 2014/0248515), hereinafter Fujii and Wayne.
Regarding Claims 1 and 3, Fujii teaches an energy storage module (i.e., power supply device, see e.g., Fig. 1), comprising: 
a plurality of cuboid-like energy storage cells (i.e., 1, see e.g., Figs. 3, and 6) arranged in a row one behind another in a longitudinal direction of the energy storage module (i.e., power supply device), see e.g., Fig. 1, and electrically connected to one another (i.e., series and/or parallel, lines 668-670), wherein each of the energy storage cells (1) has two outer walls (1A, 1A) that are of a same size and are spaced 
a plurality of frame-like intermediate elements 2, each of the plurality of frame-like intermediate elements 2 respectively arranged between two successive energy storage cells (1) of the energy storage module (i.e., power supply device, see e.g., Fig. 3), whereby two mutually facing outer walls of the two successive energy storage cells (1A of one cell 1 and 1A of another cell 1) of the energy storage module (i.e., power supply device) are spaced apart from one another, 
wherein each of the plurality of frame-like intermediate elements 2 defines a single central opening (e.g., 7 (7G), etc.) through each of the plurality of frame-like intermediate elements (e.g., 2 (2G), etc.), which provides a gap-like intermediate space (labelled space in annotated Fig. 11), which is an air gap, between the respective two successive energy storage cells 1 adjoining said opening, into which space the mutually facing outer walls of the two successive energy storage cells 1 can bulge, see e.g., Fig. 11, lines 50-68, lines 381-399.









    PNG
    media_image1.png
    807
    638
    media_image1.png
    Greyscale

Fujii does not teach the gap like intermediate space is at least partially filled with a thermally conductive material, which contacts two mutually facing outer walls of the two successive energy storage cells adjoining the respective frame like intermediate elements. However, Wayne teaches a thermal transfer sheet 22, made of thermally conductive material, between battery cells 20; the thermal transfer sheet 22 is in contact with at least a portion of the major surface of the battery cell 20, see e.g., paras. [0029], [0031]. The thermal transfer sheets (also called thermally conductive sheets or plates) facilitate heat transfer thereby improve performance and life of the cells by reducing thermal gradients, see e.g., para. [0022]. It would be obvious to one having ordinary skill 
The instant disclosure describes the promotion of an equalization of temperature between individual cells is achieved by the thermally conductive material because a flow of heat from the housing of one energy cell to the housing of an adjacent energy cell, see e.g., instant published para. [0015]. Wayne discloses the thermal transfer sheet 22 offers a reduction in interfacial thermal heat transfer resistance between thermal transfer sheet 22 and cell 20 (see e.g., para. [0034)), suggesting the thermally conductive material of the sheet 22 allows for the transfer of heat from one cell to another (through the sheet 22), thereby satisfying the claimed recitation of promoting temperature equalization among the plurality of energy storage cells.  
Regarding Claim 5, Fujii teaches the separator (e.g., 2, 2G) is made from an insulating material to prevent short circuiting, lines 267-273, 700-701; thus, Fujji teaches the separator is made from an electrically insulating material. Since portions 8a of separator 2G are made from an electrically insulating material, Fujii teaches the gap-like intermediate space (labelled space in annotated Fig. 11) of separator 2G is at least partially filled with an electrically insulating material (i.e., 8a) which contacts the two mutually facing outer walls (1A, 1A) of the two successive energy storage cells adjoining the respective frame like intermediate element, see e.g., Fig. 11 above. In another interpretation, Fujii teaches the cells (1) include and insulating film covering the outer can, lines 272-275, 757-759. When the can expands the gap-like intermediate space is at least partially filled with an electrically insulating material, which contacts the two 
Regarding Claim 6, Fujii teaches each of the plurality of the intermediate elements 2 is designed substantially in a rectangular shape, see e.g., Figs. 3 and 6.
Regarding Claim 7, Fujii teaches teach the central opening is designed in a substantially rectangular shape to absorb the expansion of the battery, see e.g., Figs. 11, 13 and 14.
Regarding Claim 8, Fujii teaches each of the plurality of frame-like intermediate elements 2 has a pair of clamping surfaces 2b which protrude from each of the frame-like intermediate elements in the longitudinal direction of the energy storage module, wherein two spaced apart, mutually opposite connecting walls (e.g., 1B, 1B) of the four narrow connecting walls (i.e., 1B, 1B, 1D, 1C) of each of the two successive energy storage cells 1 an energy storage cell 9, 11 are clamped between the pair of clamping surfaces.
Regarding Claim 9, Fujii teaches individual or all of the plurality of frame-like intermediate elements 2 of the energy storage module 9, 11 are of identical design, wherein adjacent intermediate elements are connected in the longitudinal direction via connecting elements (e.g., 5), see e.g., Fig. 3.
Regarding Claim 13, Fujii teaches the two successive energy storage cells of the energy storage module are arranged in a row one behind another in a substantially unbraced manner, see e.g., Figs. 
Regarding Claim 14, Fujii teaches the plurality of frame-like intermediate elements are made of plastic, see e.g., lines 278, 287.
Regarding Claim 18, Fujii teaches a vehicle with a high voltage storage device 82 formed by a plurality of electrically connected storage modules 81, see e.g., lines 1071, 1081, 1104, 1118-1128.

Claims 9-12, 15-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii and Wayne in view of WO 2014/103007, where Sekine (US 2015/0333304, or record) is used as a translation, hereinafter Sekine.
Regarding Claims 9-11, Fujii does not teach the frame like intermediate element are connected via connecting element which include both clip elements and latching elements, or wherein each of the plurality of frame like intermediate elements has at least one tongue-like latching element and at least one receiving element provided for latching into place a tongue like latching element of another of the plurality of frame like elements. Sekine teaches the plurality of intermediate elements 244 of the energy storage module 100 are of identical design, wherein the intermediate element 244 of the plurality of intermediate elements 244 is connected to two adjacent intermediate elements 244 of the plurality of intermediate elements 244 in the longitudinal direction via connecting elements (233). Sekine does not show intermediate elements 244 having tongue-like latching elements as connecting elements. However, Sekine teaches each of the plurality of intermediate elements 144 has at least one tongue-like latching element 144d, and has at least one receiving element 144h provided for latching into place a tongue-like latching element 144d of another intermediate element 144, see e.g., Figs. 2-4. The battery cells are secured to prevent the movement of the cells after fastening, see e.g., para. [0060]. It would be obvious to one having ordinary skill in the 
Regarding Claims 12, 15, and 19, although Fujii teaches front and rear end plates (4), are made of plastic (lines 700-701), Fujii does not describe connecting elements associated therewith latched to a first frame like intermediate element of the plurality of frame like intermediate elements and a last frame like intermediate element of the plurality of frame like intermediate elements, respectively. Sekine teaches the energy storage module 200 has a front end plate (243, 241) and a rear end plate (242, 243). Sekine does not teach the front end plate and the rear end plate have connecting elements latched to the intermediate element 244. However, Sekine teaches a front end plate and rear end plate each have connecting elements (i.e., 143 and 144 have the 144d and 144h), the connecting elements of the front end plate (144d, 144h of 143) are latched to a first intermediate element 144 of the plurality of intermediate elements 144, and the connecting elements (144d, 144h of 143) of the rear end plate are latched to a last intermediate element 144 of the plurality of intermediate elements 144 of the energy storage module 100, see e.g., Fig. 2 and para. [0031]. The connecting elements secure the battery cells to prevent movement of the cells after fastening, see e.g., para. [0060]. It would be obvious to one having ordinary skill in the art to include connecting elements on the end plates to secure the battery cells and prevent movement thereof.
Regarding Claims 16-17, and 20, Fujii teaches another component (3), a housing of the energy storage module (see e.g., Fig. 1), associated with the front end plate and the rear end plate (4), but does not teach a fastening flange for fastening the end plates and energy storage module to another component (3). Sekine teaches a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANNA KOROVINA/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729